internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp br 06-plr-131744-01 date october legend parent subsidiary subsidiary subsidiary corp corp corp date date date date date date date date year year ein plr-131744-01 a b c f g company official tax professional this letter responds to your letters dated date date and date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file the waiver statement under revproc_91_71 1991_2_cb_900 with respect to the inclusion of subsidiary in parent’s consolidated federal_income_tax return for year the election the information submitted for consideration is summarized below parent is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calender year basis in year parent organized subsidiary as a wholly owned subsidiary for the purpose of merging with corp at the time an unrelated domestic_corporation corp was a holding_company whose only significant asset was a at least of the stock of subsidiary a domestic_corporation subsidiary also a holding_company owned approximately b at least of the outstanding common_stock of subsidiary a domestic_corporation this was subsidiary 3’s only issued and outstanding class of stock the remaining subsidiary stock was owned by public shareholders corp was a subsidiary of corp which was a subsidiary of corp corp corp corp subsidiary and subsidiary were members of a consolidated_group of which corp was the common parent on date parent and subsidiary entered into an agreement with corp and its shareholder corp whereby corp would be merged with and into subsidiary the merger and corp 1's shareholder corp would receive shares of parent common_stock and cash in the merger the effective date of the merger was date on that date corp merged with and into subsidiary in a merger intended to qualify as a sec_368 a d_reorganization on the merger date subsidiary owned approximately c at least of the stock of subsidiary thus subsidiary and subsidiary became members of parent’s affiliated_group and were required to join in parent’s consolidated_return beginning date on date certain events occurred which reduced subsidiary 2's stock ownership of subsidiary below plr-131744-01 thus beginning date subsidiary was no longer a member of parent’s affiliated_group on date subsidiary acquired f shares of voting series a participating preferred_stock of subsidiary for an aggregate purchase_price of g these shares together with the shares of subsidiary common_stock already owned by subsidiary increased subsidiary 2’s ownership to at least of the value and voting power of subsidiary 3’s outstanding_stock thus subsidiary again became a member of parent’s affiliated_group beginning on date sec_1504 provides that if a corporation is included in a consolidated federal_income_tax return filed by an affiliated_group and such corporation ceases to be a member of such group the corporation and any successor of such corporation may not thereafter be included in any consolidated_return filed by the affiliated_group or by another affiliated_group with the same common parent or a successor of such common parent before the 61st month beginning after its first taxable in which it ceased to be a member of the affiliated_group sec_1504 provides that the secretary may waive the application of sec_1504 to any corporation for any period subject_to such conditions as the secretary may prescribe revproc_91_71 provides procedural rules for obtaining a waiver from the application of sec_1504 if certain procedural requirements are satisfied including the filing of the statement described in sec_5 of revproc_91_71 section dollar_figure of revproc_91_71 grants a waiver for any corporation that left a consolidated_group and rejoined the same group ie the consolidated_group that remained in existence within the meaning of sec_1_1502-75 the waiver of section dollar_figure of revproc_91_71 is available in this case because the deconsolidated subsidiary that is the subject of such waiver subsidiary is rejoining the same consolidated_group ie the parent group although parent included subsidiary in its year consolidated federal_income_tax return parent failed to file the waiver statement under revproc_91_71 with such return pursuant to section of revproc_91_71 the waiver statement was required to be filed on or before the due_date including extensions of the parent year consolidated_return ie the waiver statement was required to be filed on or before date parent has therefore applied for an extension of time under sec_301_9100-3 to file the waiver statement with respect to the inclusion of subsidiary in its year consolidated federal_income_tax return under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a plr-131744-01 regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by revproc_91_71 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for parent to file the election provided parent acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that parent relied on a qualified_tax professional that the professional failed to make or advice parent to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for parent to file the election by amending its consolidated_return to include the election including all the information required by revproc_91_71 a copy of this letter must also be attached the above extension of time is conditioned on the taxpayers' parent's consolidated group’s and subsidiary 3's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion as to whether subsidiary or any other corporation was a member or not a member of parent’s affiliated_group for any time period described in this letter in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations plr-131744-01 made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative associate chief_counsel corporate sincerely yours by ken cohen senior technician reviewer branch
